                                       1   Kresta Nora Daly, SBN 199689
                                           BARTH DALY LLP
                                       2   2810 Fifth Street
                                           Davis, California 95618
                                       3   Telephone: (916) 440-8600
                                           Facsimile: (916) 440-9610
                                       4   Email: kdaly@barth-daly.com
                                       5   Attorneys for Defendant
                                           JOHN OWENS
                                       6

                                       7

                                       8                                  IN THE UNITED STATES DISTRICT COURT

                                       9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11   UNITED STATES OF AMERICA,                                Case No. 2:17-CR-00071-JAM
                                      12                     Plaintiff,
                                                                                                    STIPULATION AND ORDER
                                      13            v.
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   SEQUIOYA HARRIS, JOHN OWENS,
                                           DIONNE THOMAS, JOSE RODRIGUEZ,
                                      15
                                                             Defendants.
                                      16

                                      17            Defendant, Sequioya Harris, by and through her counsel, Toni White, defendant John A.

                                      18   Owens, Jr., by and through his counsel, Kresta Daly, defendant Dionne M. Thomas, by and

                                      19   through her counsel, Robert Wilson, defendant Jose E. Rodriquez, Jr., by and through his counsel,

                                      20   Olaf Hedberg, and the Government, by and through its counsel, Christopher S. Hales, hereby

                                      21   stipulate as follows:

                                      22            1.      By previous order, this matter was set for status on October 23, 2018

                                      23            2.      By this stipulation, defendants now move to continue the status conference until

                                      24   December 4, 2018 at 9:15 a.m, and to exclude time between October 23, 2018, and December 4,

                                      25   2018, under Local Code T4.

                                      26            3.      The parties agree and stipulate, and request that the Court find the following:

                                      27                    a)       The government has provided additional discovery in this matter that

                                      28            counsel for the defendants are still reviewing. The discovery associated with this case is at
                                           {00026401}
                                           STIPULATION AND [PROPOSED] ORDER                   -1-                            [Case No. 2:17-CR-00071-JAM]
                                       1            32,501 bates stamped pages consisting of voluminous tax and bank records as well as
                                       2            audio and video discovery. All of this discovery has been either produced directly to
                                       3            counsel and/or made available for inspection and copying. The parties are discussing the
                                       4            setting of trial dates and will be prepared to request such from the Court at the next
                                       5            appearance.
                                       6                     b)      Counsel for the defendants desire this time to continue to review the
                                       7            discovery and analyze the same, to consult with their clients, to review the current
                                       8            charges, to conduct investigation and research related to the charges, to review the
                                       9            discovery, and to discuss potential resolutions with their clients and otherwise prepare for
                                      10            trial.
                                      11                     c)      Counsel for the defendants believe that failure to grant the above-requested
                                      12            continuance would deny them the reasonable time necessary for effective preparation,
                                      13            taking into account the exercise of due diligence.
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14                     d)      The government does not object to the continuance.
                                      15                     e)      Based on the above-stated findings, the ends of justice served by
                                      16            continuing the case as requested outweigh the interest of the public and the defendants in a
                                      17            trial within the original date prescribed by the Speedy Trial Act.
                                      18                     f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
                                      19            3161, et seq., within which trial must commence, the time period of October 23, 2018 to
                                      20            December 4, 2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),
                                      21            B(iv) [Local Code T4] because it results from a continuance granted by the Court at
                                      22            defendants’s request on the basis of the Court’s finding that the ends of justice served by
                                      23            taking such action outweigh the best interest of the public and the defendant in a speedy
                                      24            trial.
                                      25            4.       Nothing in this stipulation and order shall preclude a finding that other provisions
                                      26   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
                                      27   which a trial must commence.
                                      28   ///
                                           {00026401}
                                            STIPULATION AND [PROPOSED] ORDER                   -2-                           [Case No. 2:17-CR-00071-JAM]
                                       1            IT IS SO STIPULATED.
                                       2

                                       3   Dated: October 22, 2018.            Respectfully submitted,
                                       4
                                                                               By     /s/ Kresta Nora Daly for
                                       5                                              Toni White
                                                                                      Attorneys for Sequoiya Harris
                                       6
                                           Dated: October 22, 2018.            Respectfully submitted,
                                       7

                                       8                                       By     /s/ Kresta Nora Daly
                                                                                      Kresta Nora Daly
                                       9                                              Attorneys for John Owens
                                      10   Dated: October 22, 2018.            Respectfully submitted,
                                      11
                                                                               By     /s/ Kresta Nora Daly for
                                      12                                              Robert Wilson
                                                                                      Attorneys for Dionne Thomas
                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                           Dated: October 22, 2018.            Respectfully submitted,
                                      14

                                      15                                       By     /s/ Kresta Nora Daly for
                                                                                      Olaf Hedberg
                                      16                                              Attorneys for Jose E. Rodriguez, Jr.
                                      17   Dated: October 22, 2018.            Respectfully submitted,
                                      18
                                                                               By     /s/ Kresta Nora Daly for
                                      19                                              Christopher Hales
                                                                                      Assistant United States Attorney
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           {00026401}
                                            STIPULATION AND [PROPOSED] ORDER             -3-                          [Case No. 2:17-CR-00071-JAM]
                                       1                                                 ORDER
                                       2            The Court, having received, read and considered the stipulation of the parties, and good
                                       3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
                                       4   Court specifically finds that the failure to grant a continuance in this case would deny counsel
                                       5   reasonable time necessary for effective preparation, taking into account the exercise of due
                                       6   diligence. The Court finds that the ends of justice to be served by granting the requested
                                       7   continuance outweigh the best interests of the public and defendant in a speedy trial. The Court
                                       8   orders that the time from the date of the parties’ stipulation, up to and including December 4,
                                       9   2018, shall be excluded from computation of time within which the trial of this case must be
                                      10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) T4
                                      11   (reasonable time for counsel to prepare) as to all defendants. It is further ordered that the October
                                      12   23, 2018 status conference shall be continued until December 4, 2018, at 9:15 a.m.
                                      13   Dated: 10/22/2018
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14                                                 /s/ John A. Mendez_______________________
                                                                                         HONORABLE JOHN A. MENDEZ
                                      15                                                 UNITED STATES DISTRICT COURT JUDGE
                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           {00026401}
                                           STIPULATION AND [PROPOSED] ORDER                  -4-                            [Case No. 2:17-CR-00071-JAM]
